Citation Nr: 1231629	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  05-15 534	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a hysterectomy and its residuals.

2.  Entitlement to service connection for residuals of a hysterectomy and its residuals.

3.  Entitlement to service connection for a chronic disability manifested by urinary incontinence.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to an effective date earlier than June 20, 2003, for the grant of a 40 percent rating for a ventral hernia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to April 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction over the appeal was since transferred to the RO in Atlanta, Georgia.  In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is associated with the record.

In February 2009, the RO issued a statement of the case as to the July 2004 rating decision that denied the Veteran's claim of service connection for pancreatitis.  In September 2009, the RO received from the Veteran a VA Form 9, Appeal to Board of Veterans' Appeals.  

However, the timeliness of this Form 9 was never adjudicated.  See 38 C.F.R. §§ 20.200, 20.302(c) (2011) (an appeal requires a notice of disagreement and a timely filed substantive appeal after issuance of a statement of the case); But see Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that, after filing a timely notice of disagreement, the filing of a timely Substance Appeal may not be needed to perfect an appeal).  Moreover, no further action was taken by the RO as to this issue, this issue was not discussed at the hearing, and this issue was not certified to the Board.  Therefore, the issue of whether the Veteran filed a timely Substantive Appeal as to the July 2004 rating decision that denied her claim of service connection for pancreatitis is referred to the RO for appropriate action.  

The claims of service connection for residuals of a hysterectomy and a chronic disability manifested by urinary incontinence are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the July 2012 personal hearing, prior to the promulgation of a decision in the appeal, the Veteran notified VA that she wanted to withdraw her appeal of the denial of her claims of service connection for GERD and hepatitis C as well as her claim for an earlier effective date for the grant of a 40 percent rating for a ventral hernia.

2.  An April 2002 rating decision denied the Veteran's claim of entitlement to service connection for a hysterectomy.  This decision was not appealed and no new and material evidence was submitted within the appeal period.

3.  Evidence received since the time of the final April 2002 rating decision is new, related to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a hysterectomy and its residuals.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal as to the claims of service connection for GERD and hepatitis C as well as the claim for an earlier effective date for the grant of a 40 percent rating for a ventral hernia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The April 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

3.  Evidence submitted to reopen the claim of entitlement to service connection for a hysterectomy is new and material and therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.  

Here, at the July 2012 personal hearing prior to the promulgation of a decision in the appeal, the Veteran notified VA that she wanted to withdraw her appeal of the denial of her claims of service connection for GERD and hepatitis C as well as her claim for an earlier effective date for the grant of a 40 percent rating for a ventral hernia.  Therefore, there remains no allegation of error of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review them and they are dismissed.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Because then only issue being adjudicated is a claim being reopened and remanded based on a finding of new and material evidence, there is no need to address compliance with the VCAA at this time.

The Claim to Reopen

The Veteran and her representative contend, in substance, that the claimant had gynecological problems in-service and since that time and these problems led to her post-service hysterectomy in 1998.

The RO initially denied service connection for a hysterectomy in an April 2002 rating decision.  The Veteran did not appeal this rating decision.  Moreover, while the record shows that within the one-year appeal period following this rating decision the Veteran filed with the RO duplicative copies of service treatment records and VA treatment records in support of the other claims for service connection she had before the RO, some of which documented her treatment for gynecological problems, it does not show that she submitted medical documentation, lay statements, or other evidence constituting new and material evidence as to her claim of service connection for a hysterectomy within the one-year appeal period.  38 C.F.R. § 3.156(b) (2002).  Therefore, the Board finds that the April 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

As to reopening the prior final denial of the claim in the April 2002 rating decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in the April 2002 rating decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

With the above criteria in mind, the Board notes that the April 2002 rating decision denied the claim of service connection for a hysterectomy because, among other things, the evidence did not provide a link between the post-service hysterectomy and her military service.

However, the Board finds that the testimony from the Veteran adds to the record for the first time information about the claimant's continued observable symptoms of the gynecological problems, while on active duty and since that time, that led to her 1998 hysterectomy.  In this regard, the Board finds that the Veteran is competent to report on what she can see and feel while on active duty and since that time, such as abdominal pain as well as bleeding, even when not documented in her medical records, and her statements are presumed credible for the limited purpose of reopening the claim.  Justus, 3 Vet. App. 510.

As noted above, a showing of continuity of symptomatology after service is enough to establish service connection.  38 C.F.R. § 3.303(b).  Therefore, the Board finds the personal hearing testimony regarding continuity of symptomatology of the claimant's observable adverse symptomatology, the credibility of which must be presumed (see Justus, supra), is both new and material evidence as defined by regulation.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

The claim of entitlement to service connection for a hysterectomy and its residuals is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

The appeal of the claim of entitlement to service connection for GERD is dismissed.

The appeal of the claim of entitlement to service connection for hepatitis C is dismissed.

The appeal of the claim for an effective date earlier than June 20, 2003, for the grant of a 40 percent rating for a ventral hernia is dismissed.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a hysterectomy and its residuals is reopened, and to that extent only, the appeal is granted.


REMAND

As to the newly reopened claims of service connection for a hysterectomy and its residuals, service treatment records starting in 1975 documented the Veteran's complaints and treatment for a number of gynecological problems including, among other things, bleeding, pustules, venereal disease, cramping, dysplasia, discharge, pain, and a rash as well as stress incontinence, urinary tract infections, and a bladder infection following a cystoscopy.  Moreover, in statements in support of her claim and at her personal hearing, the Veteran provided competent evidence regarding her having problems with observable symptoms of gynecological problems in-service and up to the time of her 1998 hysterectomy.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Given this history, the Board finds that a remand is required to obtain a medical opinion as to whether the cause of the Veteran's post-service hysterectomy was an in-service disease or injury.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to the claim of service connection for a chronic disability manifested by urinary incontinence, the Veteran was provided a VA examination in April 2004.  However, the Board finds the VA examination inadequate because the examiner did not provide an opinion as to the relationship, if any, between the Veteran's current disease process and her military service.  See 38 C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  Therefore, the Board finds that a remand to obtain the missing medical opinion is required.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In this regard, the record shows that the Veteran receives ongoing treatment for her many disabilities from the Atlanta, Tuskegee, and Montgomery VA Medical Centers.  However, her post-2007 records from these facilities do not appear in the claims file.  Therefore, while the appeal is in remand status, an attempt should be made to obtain and associate these records with the claims file.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records). 

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record all of the Veteran's post-2007 treatment records from the Atlanta, Tuskegee, and Montgomery VA Medical Centers.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  After undertaking the above development to the extent possible, the RO/AMC should arrange for the Veteran to be afforded a gynecological examination to ascertain if her post-service hysterectomy was due to her military service.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide an answer to the following question:

Is it at least as likely as not (50 percent probability or more) that her post-service hysterectomy was caused by her active duty, is related to her active duty, or the problems that led to the post-service hysterectomy had continued since service?

In providing an answer to the above question, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale must be provided for all opinions.  

3.  After undertaking the above development to the extent possible, the RO/AMC should arrange for the Veteran to be afforded an examination by a urologist to ascertain if she has a chronic disability manifested by urinary incontinence due to her military service.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  What are the diagnoses of the chronic disabilities causing the Veteran's urinary incontinence?

b.  Is it at least as likely as not (50 percent probability or more) that any of the diagnosed chronic disabilities causing the Veteran's urinary incontinence was caused by her active duty, is related to her active duty, or has continued since service?

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale must be provided for all opinions.  

4.  The RO/AMC should thereafter readjudicate the claims.  If any of the benefits sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


